Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 1 of 26 PageID #: 1741




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 ESI/EMPLOYEE SOLUTIONS, L.P.,                 §
 ET AL.                                        §
                                               §
 v.                                            § CIVIL NO. 4:19-CV-570-SDJ
                                               §
 CITY OF DALLAS, ET AL.                        §

                      MEMORANDUM OPINION AND ORDER

       In recent years, several Texas cities, including the City of Dallas, enacted paid-

sick-leave ordinances requiring employers to pay employees who use earned sick

leave for hours spent not working. Two Texas intermediate appellate courts have now

concluded that paid-sick-leave ordinances enacted by the City of Austin and the City

of San Antonio, which mirror Dallas’s paid-sick-leave ordinance, are preempted by

the Texas Minimum Wage Act (“TMWA”) and therefore unenforceable. See Tex. Ass’n

of Bus. v. City of Austin. 565 S.W.3d 425 (Tex. App.—Austin 2018, pet. denied);

Washington v. Associated Builders & Contractors of S. Tex. Inc., No. 04-20-00004-CV,

2021 WL 881288 (Tex. App.—San Antonio March 10, 2021, no pet. h.).

       After the City of Dallas (the “City”) 1 passed such an ordinance, mandating that

employers provide Dallas-based employees one hour of paid sick leave for every thirty

hours worked, Plaintiffs ESI/Employee Solutions, L.P. (“ESI”) and Hagan Law Group

L.L.C. (“Hagan”) (together, the “Employer-Plaintiffs”), two employers subject to the

ordinance, challenged its validity. The Employer-Plaintiffs filed suit alleging


       1For the purposes of this opinion, the Court will refer to all the Defendants collectively
as “the City.”



                                               1
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 2 of 26 PageID #: 1742




violations of the First, Fourth, and Fourteenth Amendments to the United States

Constitution. They also joined the State of Texas (collectively, “Plaintiffs”) in alleging

that Dallas’s paid-sick-leave ordinance is preempted by the TMWA. Following the

Court’s dismissal of the federal constitutional claims, only the state preemption claim

remains. 2

       Before the Court is Texas and the Employer-Plaintiffs’ summary-judgment

motion requesting that the Court hold that Dallas’s paid-sick-leave ordinance is

preempted by the TMWA and therefore violates the Texas Constitution and that the

Court render judgment permanently enjoining the City from enforcing the ordinance.

(Dkt. #66). 3 The City has responded, (Dkt. #70), asserting that the TMWA’s definition

of “wages” does not encompass paid sick leave. Plaintiffs have replied, (Dkt. #74), as

well as filed a notice of supplemental authority, (Dkt. #84).

       Having reviewed the motion, the parties’ briefing, and the relevant law, the

Court concludes that the motion should be GRANTED in part and DENIED as moot

in part.

                                      I. BACKGROUND

       A complete history of Dallas’s paid-sick-leave ordinance and the events giving

rise to this case is set forth in the Court’s Memorandum Opinion and Order granting


       2  Notwithstanding the dismissal of the Employer-Plaintiffs’ federal claims, and for the
reasons explained in the Court’s recent decision granting in part the City’s Rule 12(b)(1)
Motion and Renewed Motion to Decline Supplemental Jurisdiction, the Court has determined
that it is appropriate to retain jurisdiction over the state preemption claim. See (Dkt. #85).

       3The summary-judgment motion was filed before the Court’s dismissal of the
Employer-Plaintiffs’ Fourth and Fourteenth Amendment claims. See (Dkt. #85). The Court
addresses in this opinion only the remaining state preemption claim.


                                              2
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 3 of 26 PageID #: 1743




Plaintiffs’ Motion for Preliminary Injunction, (Dkt. #64), and the Court’s

Memorandum Opinion and Order granting in part and denying in part Defendants’

Motion to Dismiss, (Dkt. #85). See also ESI/Emp. Sols., L.P. v. City of Dallas,

450 F.Supp.3d 700, 709–12 (E.D. Tex. 2020) (“ESI”). Accordingly, the Court will

describe here only the facts most germane to the resolution of the summary-judgment

motion.

      The City enacted its Paid Sick Leave Ordinance (the “Ordinance”) on April 24,

2019. Dallas, Texas, Ordinance No. 31181; Municipal Code § 20–1—20–12. The

Ordinance, which became effective for “medium or large employers” on August 1,

2019, and which will become effective for “small employers” on August 1, 2021,

requires employers to grant one hour of paid sick leave for every thirty hours worked

by an employee within Dallas, regardless of the employer’s location. DALL., TEX.,

CODE § 20–4(a), (b). The Ordinance allows employees working in Dallas to earn up to

sixty-four hours of sick-leave time per year for medium or large employers and forty-

eight hours of sick-leave time per year for small employers. Id. § 20–4(c)(1), (2). 4

      When an employee uses accrued paid-sick-leave time, employers are directed

to pay employees their normal rate, exclusive of overtime premiums, tips, and

commissions, for each hour the employee is absent from work for reasons that are

authorized under the Ordinance. Id. § 20–5(a). Authorized reasons include absence

arising from mental or physical illness and preventative care for the employee or his

or her family members. Id. § 20–5(c).


      4  Employees under a collective-bargaining agreement may negotiate to modify the
yearly cap. Id. § 20–4(e).


                                            3
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 4 of 26 PageID #: 1744




       Texas and the Employer-Plaintiffs seek declaratory and injunctive relief, and

have now moved for summary judgment, asserting that they have established as a

matter of law that the Ordinance is preempted by the TMWA and therefore violates

the Texas Constitution. The City has responded that Plaintiffs have failed to show

that they have standing to pursue their claim and that the Court should not read the

TMWA to preempt the Ordinance. The Court previously granted a preliminary

injunction and entered an order enjoining the City from enforcing the Ordinance

pending resolution of this case. ESI, 450 F.Supp.3d at 732–38.

                                  II. LEGAL STANDARD

       When a party moves for summary judgment on an issue for which it bears the

burden of proof, that party “must establish beyond peradventure all of the essential

elements of the claim or defense to warrant judgment in [its] favor.” Fontenot v.

Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Summary judgment is appropriate

“only when ‘the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.’” Shepherd ex rel.

Estate of Shepherd v. City of Shreveport, 920 F.3d 278, 282–83 (5th Cir. 2019) (quoting

FED. R. CIV. P. 56(a)). A “dispute about a material fact is ‘genuine,’ . . . if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986).




                                             4
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 5 of 26 PageID #: 1745




     III. OBJECTIONS TO SUMMARY-JUDGMENT EVIDENCE AND REQUEST FOR
                  ADDITIONAL DISCOVERY UNDER RULE 56(d)

      Texas and the Employer-Plaintiffs cite two declarations in support of their

summary-judgment motion: (1) the declaration of ESI’s Chief Executive Officer,

David F. Bristol, (“Bristol Declaration”); and (2) the declaration of Hagan Law Group,

L.L.C.’s Founder, John P. Hagan, (“Hagan Declaration”). Bristol’s and Hagan’s

Declarations purport to establish, among other things, the confidential nature of the

companies’ business records and the harm to the Employer-Plaintiffs associated with

complying with the Ordinance, including cost estimates. The City objects to several

portions of these declarations. The objections fall into three categories: (1) objections

that testimony regarding the confidential nature of the Employer-Plaintiffs’ business

records contain impermissible legal conclusions; (2) objections that Bristol’s

testimony that ESI will suffer a unique and particularized injury is an impermissible

legal conclusion; and (3) objections that testimony regarding the estimates of costs to

the Employer-Plaintiffs is irrelevant, unsupported by documents, speculative, or

misleading. For the reasons stated below, the Court hereby OVERRULES each of

the City’s objections.

      As to the first category, the testimony to which the City objects relates solely

to the Employer-Plaintiffs’ Fourth Amendment claim. See (Dkt. #3-1 ¶ 6) (Bristol

Decl.); (Dkt. #3-2 ¶ 5) (Hagan Decl.). Because the Court has since dismissed the

Fourth Amendment claim, that objection is now moot. The Court has not considered

the cited testimony in rendering its summary-judgment decision and the City’s

objections to this testimony are OVERRULED.



                                           5
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 6 of 26 PageID #: 1746




      As to the second category of objections, the City asserts that Bristol’s testimony

that ESI will suffer unique and particularized injuries is a legal conclusion. See

(Dkt. #3-1 ¶¶ 4, 7) (Bristol Decl.). If Bristol’s statements were divorced from any other

factual testimony, the City would be correct. But the Court concludes that Bristol’s

complained-of statements serve merely to introduce the specific, non-conclusory

testimony that follows, which details the kinds of harm that ESI will incur. See, e.g.,

(Dkt. #3-1 ¶¶ 7, 11–12) (testifying that keeping track of how many hours each

employee works within the City of Dallas, hiring an additional employee to track

those hours, and revising training materials will cause ESI to incur additional

expenses). Thus, the City’s legal-conclusion objections are OVERRULED.

      As to the third category of objections, the Court understands the cost estimates

provided in the declarations to merely reflect that the Ordinance will cause the

Employer-Plaintiffs some harm for the purpose of establishing standing—not to

precisely calculate losses—and the estimates are relevant for that purpose. This

conclusion is bolstered by the fact that the Employer-Plaintiffs do not seek money

damages in this case and, therefore, the cost estimates can serve only to establish de

minimis harm for standing purposes. Thus, the Employer-Plaintiffs need not

supplement the cost estimates with documents showing the exact figures of losses.

Further, Bristol and Hagan, as executives at their respective companies, have

personal knowledge of their companies’ business models, operations, and finances,

and thus their cost estimates are not speculative for the purpose of showing de

minimis harm. Because the Court has considered this evidence only for the purpose




                                           6
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 7 of 26 PageID #: 1747




of determining whether Plaintiffs have established de minimis harm, the City’s

objections to the cost estimates are hereby OVERRULED.

       The City also requests that, if the Court concludes that Texas and the

Employer-Plaintiffs have presented sufficient evidence for summary judgment, the

Court allow the City to conduct additional discovery regarding the Employer-

Plaintiffs’ allegations of injury. Again, though, because the Employer-Plaintiffs do not

seek money damages, and thus the exact degree of harm is not in dispute, the Court

concludes that additional discovery would not be helpful. The summary-judgment

evidence establishes that the Employer-Plaintiffs have suffered at least a de minimis

harm, which is sufficient for standing purposes. As discussed in greater detail below,

the evidence also establishes that the kind of harm alleged is, by its nature,

irreparable. Further discovery would illuminate only the degree of harm, which is

irrelevant here.

       Moreover, this is not a case in which the Court adjudicated the summary-

judgment motion before the City had an opportunity to fully conduct discovery.

Rather, the Court’s scheduling order set the discovery deadline in this case for

August 17, 2020, and the deadline for all dispositive motions for August 21, 2020.

(Dkt. #60 at 2). Plaintiffs filed their summary-judgment motion on May 7, 2020,

meaning that the City had at least 5 three months from the filing of the summary-

judgment motion until the close of discovery to conduct additional discovery relevant

to its response. The City does not explain why it did not take the depositions of


       5 The City could have requested an extension of the discovery period at any time before
the close of discovery but did not.


                                              7
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 8 of 26 PageID #: 1748




Bristol, Hagan, or any other person with knowledge of the Ordinance’s harm to the

Employer-Plaintiffs. Absent an explanation as to why it could not conduct discovery

during these three months, it appears to the Court that the City had ample time to

conduct discovery to adduce rebuttal evidence and merely failed to do so. Thus, the

Court concludes that the City’s additional-discovery request should be DENIED.

                                   IV. DISCUSSION

      Texas and the Employer-Plaintiffs’ summary-judgment motion requests that

the Court hold that the Ordinance is preempted by the TMWA and therefore

unenforceable under the Texas Constitution and that the Court enter a permanent

injunction preventing enforcement of the Ordinance. To obtain a permanent

injunction, a party must meet a four-part test. Specifically, it must establish:

“(1) success on the merits; (2) that a failure to grant the injunction will result in

irreparable injury; (3) that said injury outweighs any damage that the injunction will

cause the opposing party; and (4) that the injunction will not disserve the public

interest.” VRC LLC v. City of Dallas, 460 F.3d 607, 611 (5th Cir. 2006). “In an express

preemption case, however, the finding with respect to . . . success carries with it a

determination that the other three requirements have been satisfied.” Id. (quotation

omitted). Because controlling Texas law confirms that the Ordinance is preempted by

the TMWA, and because the other requirements for injunctive relief have been met,

the Court will grant the requested injunction.




                                          8
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 9 of 26 PageID #: 1749




A. Standing

      At the outset, the City contends that neither the Employer-Plaintiffs nor the

State of Texas has sufficiently established standing to support the summary-

judgment motion. This argument fails. “[O]ne party with standing is sufficient to

satisfy Article III’s case-or-controversy requirement.” Texas v. United States, 809 F.3d

134, 151 (5th Cir. 2015) (citation omitted). Here, both the Employer-Plaintiffs and

Texas satisfy Article III’s requirements.

      To show standing, plaintiffs “must set forth by affidavit or other evidence

specific facts” of their injury. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561, 112 S.Ct.

2130, 119 L.Ed.2d 351 (1992) (internal quotation marks omitted) (quoting FED. R.

CIV. P. 56(e)). More specifically, plaintiffs must demonstrate that: “(1) [they have]

suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual and

imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

challenged action of the defendant; and (3) it is likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Friends of the

Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 180–81, 120 S.Ct. 693,

145 L.Ed.2d 610 (2000).

      As to the Employer-Plaintiffs, “if a plaintiff is an object of a government

regulation, then that plaintiff ordinarily has standing to challenge that regulation.”

Duarte v. City of Lewisville, 759 F.3d 514, 518 (5th Cir. 2014); see also Lujan, 504 U.S.

at 561–62 (holding that, when a plaintiff is the object of the challenged regulation,

establishing standing is generally not difficult); Contender Farms, L.L.P. v. USDA,




                                            9
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 10 of 26 PageID #: 1750




779 F.3d 258, 266 (5th Cir. 2015) (“An increased regulatory burden typically satisfies

the injury in fact requirement.”).

      Although it is undisputed that the Employer-Plaintiffs are subject to the

Ordinance, each of the Employer-Plaintiffs has submitted a declaration confirming

this fact. See (Dkt. #3-1 ¶ 4) (confirming that ESI employs over 300 employees within

the City of Dallas and is therefore subject to the Ordinance’s paid-sick-leave

mandate); (Dkt. #3-2 ¶ 7) (confirming that Hagan’s “employees appear in court and

engage in other client related matters within the City of Dallas on average for more

than 80 hours total per year” and thus that Hagan is subject to the Ordinance’s paid-

sick-leave mandate). Both of the Employer-Plaintiffs have also submitted evidence of

more than de minimis costs that their companies have incurred or anticipate

incurring to comply with the Ordinance. See (Dkt. #3-1 ¶¶ 7–12) (confirming that ESI

will have to hire an employee to track how many hours its employees work within

Dallas, pay other employees to fill in for those who take leave, and pay to revise and

reprint its training materials); (Dkt. #3-2 ¶¶ 9–12) (confirming that, in addition to

the cost of paying for the sick leave itself, Hagan will have to employ a more complex

and costlier time-reporting system, train employees to use the new system, rearrange

the mix of pay and benefits for its employees, and raise client rates). Although the

City argues that the evidence submitted by the Employer-Plaintiffs as to costs

imposed on their companies is not adequately supported, there is no question that,

because both Employer-Plaintiffs are subject to the Ordinance, each necessarily faces

some regulatory burdens imposed by the Ordinance’s paid-sick-leave requirements.




                                         10
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 11 of 26 PageID #: 1751




In this regard, as the Fifth Circuit has explained, because “the injury in fact

requirement under Article III is qualitative, not quantitative, in nature,” an injury

alleged as an Article III injury-in-fact “need not be substantial.” OCA-Greater

Hous. v. Texas, 867 F.3d 604, 612 (5th Cir. 2017). Indeed, “it need not measure more

than an identifiable trifle.” Id. (quotation omitted). 6 The Employer-Plaintiffs have

sufficiently shown standing to support the summary-judgment motion before the

Court.

         As to the standing of the State of Texas, “[t]he State has a sovereign interest

in enforcing its laws.” Castillo v. Cameron County, 238 F.3d 339, 351 (5th Cir. 2001);

see also Alfred L. Snapp & Son, Inc., v. Puerto Rico ex rel. Barez, 458 U.S. 592, 601,

102 S.Ct. 3260, 73 L.Ed.2d 995 (1982) (holding that the State has a “sovereign

interest[]” in “the exercise of sovereign power over individuals and entities within

[its] jurisdiction”). A violation of the State’s legal code, including the provisions of the

TMWA limiting municipal power, is an Article III injury in fact to the State. It harms

“Texas’s concrete interest, as a sovereign state, in maintaining compliance with its

laws.” Texas v. EEOC, 933 F.3d 433, 447 (5th Cir. 2019); see also Abbott v. Perez,

138 S.Ct. 2305, 2324 n.17, 201 L.Ed.2d 714 (2018) (explaining that a State’s “inability

to enforce its duly enacted [laws] clearly inflicts irreparable harm”). The Fifth Circuit

has held that an injunction purportedly allowing local officials to act “in violation of




       For the same reasons, the City’s argument that some of the costs identified by the
         6

Employer-Plaintiffs may be a result of the requirements of the Families First Coronavirus
Response Act (FFCRA), as opposed to the Ordinance, is also unavailing. Moreover, the
FFCRA’s leave requirements expired on December 31, 2020. See Families First Coronavirus
Response Act, Pub. L. No. 116-127, §§ 5102(a)–(b), 5108–09, 5110(2)(B), 134 Stat. 178 (2020).


                                             11
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 12 of 26 PageID #: 1752




state law” creates an Article III injury in fact because “[t]he State has a sovereign

interest in enforcing its laws.” Castillo, 238 F.3d at 350–51; see also id. at 349 n.16.

Finally, a declaratory judgment that the Ordinance violates the Texas Constitution

and a permanent injunction prohibiting the City from enforcing the Ordinance will

wholly redress the State’s injury. Thus, the Court concludes that the State of Texas

has standing.

B. Preemption Claim

      1. Controlling Texas law confirms that the Ordinance is preempted
         by the TMWA.

      Whether the Ordinance is preempted by the TMWA and therefore violates the

Texas Constitution is a matter of state law. “A federal court exercising [supplemental]

jurisdiction over state law claims . . . must apply the substantive law of the state in

which it sits.” Sommers Drug Stores Co. Emp. Profit Sharing Tr. v. Corrigan,

883 F.2d 345, 353 (5th Cir. 1989) (citing United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966)). That law is enunciated by

the state’s highest court. Troice v. Greenberg Traurig, L.L.P., 921 F.3d 501, 505

(5th Cir. 2019). When a state’s highest court has yet to speak on an issue, a federal

court “must follow the decisions of intermediate state courts in the absence of

convincing evidence that the highest court of the state would decide differently.”

Stoner v. N.Y. Life Ins. Co., 311 U.S. 464, 467, 61 S.Ct. 336, 85 L.Ed. 284 (1940)

(citations omitted).

      The Texas Supreme Court has explained the standard for evaluating the type

of preemption claim asserted by Texas: the preemption of a municipal ordinance by



                                          12
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 13 of 26 PageID #: 1753




state legislation. Home-rule cities, 7 like the City of Dallas, “possess the power of self-

government.” BCCA Appeal Grp. v. City of Houston, 496 S.W.3d 1, 7 (Tex. 2016). But

the Texas Constitution circumscribes that power: no city ordinance “shall contain any

provision inconsistent with the Constitution of the State, or of the general laws

enacted by the Legislature of this State.” TEX. CONST. art. XI, § 5(a); see also Dall.

Merch.’s & Concessionaire’s Ass’n v. City of Dallas, 852 S.W.2d 489, 490–91 (Tex.

1993). Thus, although home-rule cities in Texas enjoy broad self-governance

authority, the State’s constitution and laws place affirmative limits on that authority.

BCCA, 496 S.W.3d at 7.

       Texas may limit the authority of home-rule cities through “either an express

limitation or one arising by implication.” Lower Colo. River Auth. v. City of San

Marcos, 523 S.W. 2d 641, 645 (Tex. 1975). However, regardless of whether a statutory

limit on local laws is implicit or explicit, it “must appear with unmistakable clarity”

to foreclose coregulation of a matter. City of Laredo v. Laredo Merchs. Ass’n,

550 S.W.3d 586, 593 (Tex. 2018) (internal quotation marks omitted) (quoting Lower

Colo. River Auth., 523 S.W.2d at 645)).

       Although home-rule cities can regulate broadly, when a municipal ordinance

purports to regulate subject matter that is already regulated by a state statute, it is

unenforceable “to the extent it conflicts with the state statute.” Dall. Merch.’s,

852 S.W.2d at 491 (citing City of Brookside Vill. v. Comeau, 633 S.W.2d 790, 796 (Tex.



       7Home-rule cities are those operating under a municipal charter as provided for in
the Texas Constitution. Barnett v. City of Plainview, 848 S.W.3d 334, 337 (Tex. App.—
Amarillo 1993, no pet.); TEX. CONST. art. XI, § 5.


                                            13
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 14 of 26 PageID #: 1754




1982)). Mere coexistence in the same statutory ambit as state legislation does not

preempt a municipal ordinance per se where it can operate “in harmony with the

general scope and purpose of the state enactment.” Laredo Merchs., 550 S.W.3d

at 593 (internal quotation marks omitted) (quoting Comeau, 633 S.W.2d at 796). But

where the purpose of the state legislation is frustrated by concurrent operation of a

municipal ordinance, the ordinance will be unenforceable—even if the laws do not

regulate the same subject. See S. Crushed Concrete, L.L.C. v. City of Houston,

398 S.W.3d 676, 679 (Tex. 2013) (concluding that a municipal ordinance that

ostensibly regulated land use was preempted by a state statute that regulated air

quality in part because the ordinance rendered the state statute ineffective); BCCA,

496 S.W.3d at 7 (explaining that “a home-rule city’s ordinance is unenforceable to the

extent that it is inconsistent with [a] state statute preempting that particular subject

matter”).

      As relevant here, the TMWA has two provisions that expressly prohibit home-

rule cities from regulating the wages that private employers pay.

      First, Section 62.0515 of the Texas Labor Code preempts any local ordinance

that requires private employers to pay a wage other than the state minimum wage:

“[T]he minimum wage provided by this chapter [i.e., the TMWA] supersedes a wage

established in an ordinance, order, or charter provision governing wages in private

employment.” TEX. LAB. CODE § 62.0515(a). On its face, the statute’s command is

unequivocal. The TMWA sets a minimum wage that all covered employers must

follow. Id. § 62.051. And to the extent that any city ordinance sets a “wage[] in private




                                           14
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 15 of 26 PageID #: 1755




employment,” state law “annul[s]” or “make[s] void” that provision. See W.H.V., Inc. v.

Assocs. Hous. Fin., LLC, 43 S.W.3d 83, 92 (Tex. App.—Dallas 2001, pet. denied)

(treating “super[s]ed[ing]” and “preemp[ting]” identically); Redman Homes, Inc. v.

Ivy, 920 S.W.2d 664, 666 (Tex. 1996) (recognizing that a clause that “preempts state

law” “supersede[s]” that law).

      Second, Section 62.151 preempts any local ordinance that governs wages, in

any way, for an employer subject to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§§ 201–19. That section of the TMWA states: “a municipal ordinance or charter

provision governing wages in private employment . . . do[es] not apply to a person

covered by the [FLSA].” TEX. LAB. CODE § 62.151. Thus, when the Texas legislature

made clear that it would not regulate wages for employers and employees subject to

the FLSA, it also provided that local governments cannot regulate them either. See,

e.g., Chambers v. Sears, Roebuck & Co., 793 F.Supp.2d 938, 963 (S.D. Tex. 2010), aff’d

428 F.App’x 400 (5th Cir. 2011) (per curiam). In sum, Texas declined to regulate in

this area and ensured that, to the extent local governments seek to add wage

regulations on top of federal law, those local regulations are preempted.

      The Texas Supreme Court has not yet addressed the specific preemption issue

in this case: whether a city ordinance that requires private employers to provide paid

sick leave to their employees is preempted by the TMWA. However, the issue has

been decided by both Texas’s Third Court of Appeals and Fourth Court of Appeals.

See Tex. Ass’n of Bus. v. City of Austin, 565 S.W.3d 425 (Tex. App.—Austin 2018, pet.

denied); Washington v. Associated Builders & Contractors of S. Tex., Inc., No. 04-20-




                                          15
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 16 of 26 PageID #: 1756




00004-CV, 2021 WL 881288 (Tex. App.—San Antonio Mar. 10, 2021, no pet. h.). In

both instances, the Third and Fourth Courts of Appeals considered paid-sick-leave

ordinances enacted by the City of Austin and the City of San Antonio, respectively,

that included substantive provisions virtually identical to the Dallas Ordinance at

issue here. In all three ordinances, employees are granted one hour of paid sick leave

for every thirty hours worked and employers must pay employees what they would

have made if they had been working during hours taken as sick leave. Compare Tex.

Ass’n of Bus., 565 S.W.3d at 430 (quoting AUSTIN, TEX., CODE         OF   ORDINANCES

§ 4–19–2(A), (J)) (“[E]mployers must ‘grant an employee one hour of earned sick time

for every 30 hours worked’”) and Washington, 2021 WL 881288, at *1–2 (quoting SAN

ANTONIO, TEX., CODE   OF   ORDINANCES § 15–269—15–281) (same) with DALL., TEX.,

CODE § 20–4(a), 20–5(a) (same).

      In both Texas Association of Business and Washington, the plaintiffs brought

a preemption claim that required the Texas intermediate appellate courts to

determine whether the ordinances established a “wage” in contravention of the

TMWA and the Texas Constitution. Absent “convincing evidence” that the Texas

Supreme Court would rule differently on this issue, the Court must follow the Third

and Fourth Courts’ interpretation of Texas law. Stoner, 311 U.S. at 467.

      The Third Court of Appeals concluded that the “legislative intent in the TMWA

to preempt local law is clear.” Tex. Ass’n of Bus., 565 S.W.3d at 439; see also

Washington, 2021 WL 881288, at *6 (“[W]e hold that the TMWA preempts a home-

rule city’s ordinance that establishes a mandatory minimum wage.”). The Third Court




                                         16
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 17 of 26 PageID #: 1757




explained that the TMWA “expressly prohibits municipalities from regulating the

wages of employers that are subject to the federal minimum-wage requirements of

the [FLSA].” Tex. Ass’n of Bus., 565 S.W.3d at 439. 8 In support of this conclusion, the

court cited and quoted TMWA Section 62.151’s command that                     any municipal

ordinance “governing wages in private employment . . . [does] not apply to a person

covered by the [FLSA].” Id. (internal quotation marks omitted) (quoting TEX. LAB.

CODE ANN. § 62.151). The Third Court further explained that, “the TMWA explicitly

provides that ‘the minimum wage provided by [the TMWA] supersedes a wage

established in an ordinance . . . governing wages in private employment.” Id. (quoting

TEX. LAB. CODE ANN. § 62.0515(a)).

       The Court has no reason to believe that the Texas Supreme Court would reach

different conclusions than Texas’s Third and Fourth Courts of Appeals concerning

the operation and preemptive effect of the TMWA. In this regard, the Court notes

that a petition for review was filed with the Texas Supreme Court in the Texas

Association of Business case, and, although all parties urged the Court to grant

review, after receiving full briefing on the merits, the Texas Supreme Court denied

review of the Third Court of Appeals’ decision. This result suggests that the Texas

Supreme Court was comfortable with the lower court’s core holding on preemption.




       8 Generally, the FLSA applies to employers whose “annual gross volume of sales made
or business done” is greater than $500,000. See 29 U.S.C. § 206(a) (setting minimum wage
for enterprises “engage[d] in commerce”); id. § 203(s)(1)(A)(ii) (stating that an enterprise is
“engaged in commerce” if its “annual gross volume of sales made or business done” is greater
than $500,000).


                                              17
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 18 of 26 PageID #: 1758




      Further, the Texas Legislature’s intent to limit local government regulation of

wages is perspicuous. As described herein, the TMWA’s plain text states that

municipal ordinances governing wages in private employment are inapplicable to

employers subject to the FLSA and Section 62.151 of the Texas Labor Code and that

the minimum wage provided by the TMWA “supersedes” a wage established in,

among other things, a municipal ordinance. TEX. LAB. CODE § 62.0515(a). Working in

concert, these TMWA provisions unequivocally yoke the minimum wage in Texas to

the TMWA itself and the federal minimum wage, explicitly preempting upward

departures imposed by municipalities. Therefore, as the Third and Fourth Courts of

Appeals concluded regarding the Austin and San Antonio ordinances, if the paid sick

leave required by the Ordinance establishes a wage, it is preempted by the TMWA

and unenforceable.

      Because the TMWA does not define the term “wage,” the Third and Fourth

Courts of Appeals gave that word its ordinary meaning. Tex. Ass’n of Bus., 565 S.W.3d

at 439; Washington, 2021 WL 881288, at *7; see also Laredo Merchs., 550 S.W.3d

at 594 (“To decide [the preemption issue], we look, as usual, to the statutory text and

the ordinary meaning of its words.”). The Third Court noted that the word “wage”

“refers to a ‘payment to a person for service rendered [or t]he amount paid

periodically, esp. by the day or week or month, for the labour or service of an

employee, worker, or servant.’” Tex. Ass’n of Bus., 565 S.W.3d at 439 (quoting

COMPACT OXFORD ENG. DICTIONARY 693 (2d. ed. 1989), and then citing WEBSTER’S

THIRD NEW INT’L DICTIONARY 2568 (2002) (defining “wage” as “a pledge or payment




                                          18
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 19 of 26 PageID #: 1759




of usu[ally] monetary remuneration by an employer esp[ecially] for labor or

services”)). Likewise, the Fourth Court cited to various dictionary definitions of

“wage,” finding that the “common concepts in each definition are a payment, to a

person, for the labor or services the person performs” and concluding that “the

common meaning of wage is a payment to a person for services rendered.”

Washington, 2021 WL 881288, at *7.

      In light of the ordinary meaning of “wage,” and under the TMWA’s plain

language, the Third Court of Appeals concluded that the Austin ordinance was

preempted because it “establishes the payment that a person receives for services

rendered to an employer.” Tex. Ass’n of Bus., 565 S.W.3d at 439. The Austin

ordinance, like the Dallas Ordinance, mandated that employers provide one hour of

sick leave for “every 30 hours worked.” Id. (quoting AUSTIN, TEX. CODE             OF


ORDINANCES § 4–19–2(A)). Also like the Dallas Ordinance, Austin’s sick-leave

mandate required employers to “pay employees who use sick leave for hours that they

did not actually work.” Id. The Third Court held that the “effective result” of such

provisions was “that employees who take sick leave are paid the same wage for fewer

hours worked, or, stated differently, that employees who take sick leave are paid more

per hour for the hours actually worked.” Id. at 439–40.

      In short, the Third Court concluded that the paid-sick-leave provisions of the

Austin ordinance “increase[d] the pay of those employees who use paid sick leave.”

Id. at 440. Based on these conclusions, the Third Court determined that (1) the

TMWA preempts local regulations that establish a wage, (2) the Austin paid-sick-




                                         19
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 20 of 26 PageID #: 1760




leave ordinance establishes a wage and that, accordingly, (3) the TMWA preempts

the Austin ordinance as a matter of law, thus making the ordinance unconstitutional.

Id. at 440–41 (citing TEX. CONST. art. XI, § 5) (mandating that no city ordinance “shall

contain any provision inconsistent with the Constitution of the State, or of the general

laws enacted by the Legislature of this State”).

      Similarly, the Fourth Court of Appeals concluded that, because the San

Antonio ordinance “requires employers to pay sick leave,” the ordinance requires

employers to “pay those employees who earn and take sick and safe leave more than

employees who work the same hours without paid sick leave” and thus “establishes a

minimum wage.” Washington, 2021 WL 881288, at *9 (cleaned up) (quoting Tex. Ass’n

of Bus., 565 S.W.3d at 440). The Fourth Court further held that “the TMWA

supersedes the [San Antonio] Ordinance’s paid sick and safe leave provision, which

makes the [San Antonio] Ordinance unconstitutional.” Id. at *10.

      Again, there is no reason to believe that the Texas Supreme Court would reach

a different conclusion than the Third and Fourth Courts on the question of whether

the Austin and San Antonio ordinances establish a wage and are therefore preempted

by the TMWA. To the contrary, in construing the relevant provisions of the TMWA

and the ordinances, the Third and Fourth Courts of Appeals employed statutory

construction tools consistently endorsed and applied by the Texas Supreme Court.

Both courts focused on the statutory text to determine legislative intent, adhering to

the oft-repeated admonitions of the Texas Supreme Court. See, e.g., In re Off. of Att’y

Gen., 422 S.W.3d 623, 629 (Tex. 2013) (“Legislative intent is best revealed in




                                          20
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 21 of 26 PageID #: 1761




legislative language.”). Likewise, both courts followed the Texas Supreme Court’s

guidance that, “[w]here statutory text is clear, that text is determinative of legislative

intent unless the plain meaning of the statute’s words would produce an absurd

result.” Tex. Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430, 452 (Tex. 2012); see also, e.g.,

State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006) (“[W]hen possible, we discern

[legislative intent] from the plain meaning of the words chosen.”).

      Applying these tools to interpret the TMWA and the Austin and San Antonio

ordinances, the Third and Fourth Courts both reached the conclusion that, when the

text of a municipal ordinance mandates that employees be paid their regular wage

for hours not actually worked based on taking sick leave, the result is an increased

wage for hours that are worked. Because such an ordinance has the inevitable effect

of increasing the pay of employees who use paid sick leave, it is preempted by the

plain language of the TMWA and therefore unenforceable under the Texas

Constitution. Finally, the Third and Fourth Courts’ preemption rulings also comport

with the Texas Supreme Court’s guidance that “a home-rule city’s ordinance is

unenforceable to the extent that it is inconsistent with [a] state statute preempting

that particular subject matter.” BCCA, 496 S.W.3d at 7.

      The Court concludes that it is bound to follow the Third and Fourth Courts’

well-reasoned preemption rulings, which apply equally to the Dallas paid-sick-leave

ordinance because its substantive provisions mirror those of the Austin and San

Antonio ordinances held to be unenforceable. Compare Tex. Ass’n of Bus., 565 S.W.3d

at 430 (quoting AUSTIN, TEX., CODE OF ORDINANCES § 4–19–2(A), (J)) (“[E]mployers




                                           21
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 22 of 26 PageID #: 1762




must ‘grant an employee one hour of earned sick time for every 30 hours worked.’”)

and Washington, 2021 WL 881288, at *1–2 (quoting SAN ANTONIO, TEX., CODE            OF


ORDINANCES § 15–269—15–281) (same) with DALL., TEX., CODE § 20–4(a), 20–5(a)

(same). For these reasons, the Court holds that Plaintiffs have established that they

are entitled to summary judgment on their preemption claim.

      2. The remaining requirements for a permanent injunction are met.

      Having determined that the Ordinance is preempted by the TMWA, the Court

notes that this conclusion “carries with it a determination that the other three

requirements [for a permanent injunction] have been satisfied.” VRC, 460 F.3d at 611

(referring to the additional requirements that a movant establish that a failure to

grant the injunction will result in irreparable injury, that its injury outweighs any

damage that the injunction will cause the opposing party, and that the injunction will

not disserve the public interest). For this reason alone, a permanent injunction is

appropriate. However, even examining the additional requirements for an injunction

individually, the Court concludes that the requested relief is warranted.

      To begin, a failure to grant the requested injunction would mean that the State

of Texas could not enforce the TMWA, at least as to the City of Dallas. As the Supreme

Court has recognized, “the inability to enforce its duly enacted plans clearly inflicts

irreparable harm on the State.” Perez, 138 S.Ct. at 2324 n.17 (citing Maryland v.

King, 567 U.S. 1301, 133 S.Ct. 1, 183 L.Ed.2d 667 (2012) (Roberts, C.J., in chambers));

see also New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1351,

98 S.Ct. 359, 54 L.Ed.2d 439 (1977) (Rehnquist, J., in chambers) (holding that a state




                                          22
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 23 of 26 PageID #: 1763




was irreparably harmed when a court enjoined the enforcement of its laws). Because

the Texas Constitution forbids municipal laws from conflicting with laws enacted by

the Texas legislature, TEX. CONST. art. XI § 5, and because the Ordinance conflicts

with the TMWA, the State will suffer irreparable harm if a permanent injunction is

not granted.

      Absent an injunction, the Employer-Plaintiffs also face irreparable harm

because they would bear the cost of complying with the Ordinance. The Employer-

Plaintiffs have shown that they will have to pay employees when they take sick leave,

will have to hire additional personnel to oversee compliance, update training

materials, rearrange the mix of pay and benefits offered to employees, raise client

rates, and change acquisition and benefit priorities. Because the City enjoys

governmental immunity as a home-rule city under Texas law, see, e.g., City of

Galveston v. State, 217 S.W.3d 466, 469 (Tex. 2007), the Employer-Plaintiffs will not

be able to remedy their injuries at law, see Harris v. Cantu, 81 F.Supp.3d 566, 580

(S.D. Tex. 2015) (concluding that economic loss that is unrecoverable due to immunity

constitutes irreparable harm) rev’d on other grounds sub nom. Harris v. Hahn,

827 F.3d 359 (5th Cir. 2016); Teladoc, Inc. v. Tex. Med. Bd., 112 F.Supp.3d 529, 543

(W.D. Tex. 2015) (same); Chamber of Commerce of U.S. v. Edmondson, 594 F.3d 742,

770–71 (10th Cir. 2010) (same).

      Again, as with Plaintiffs’ prior request for a preliminary injunction, the City

questions the accuracy of the Employer-Plaintiffs’ alleged compliance costs. For

instance, ESI has provided proof that it will incur damages that are “approximately




                                         23
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 24 of 26 PageID #: 1764




$269,000.00 annually if each of its Dallas employees take the full amount of paid

leave,” and that it will have to hire another employee to “track where employees are

placed, track their hours, calculate leave earned and send monthly reports.”

(Dkt. #3-1 ¶¶ 10–11). The City takes issue with these estimates, arguing that they

are not supported by any other evidence. But the City’s argument does not detract

from the Employer-Plaintiffs’ demonstration of irreparable harm.

      The City is correct that Plaintiffs carry a heavy burden to establish irreparable

injury. See White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989) (citing Enter. Int’l,

Inc. v. Corporaction Estatal Petrolera Ecuatoriana, 762 F.2d 464, 472 (5th Cir. 1985))

(“Without question, the irreparable harm element must be satisfied by independent

proof, or no injunction may issue.”). But after that harm has been established, the

element is satisfied; the degree of harm is irrelevant. It is beyond dispute that there

are greater than de minimis compliance costs associated with the Ordinance—the

Employer-Plaintiffs must spend money on employees that are not working because

they are taking sick leave, must track sick leave accrual, and must amend their

handbooks and training materials. See, e.g., Dennis Melancon, Inc. v. City of New

Orleans, 703 F.3d 262, 279 (5th Cir. 2012) (finding that $2,000 in damages is more

than de minimis). Because governmental immunity will preclude recovery against

the City regardless of the amount of damage, the irreparable harm element is met.

      The balance of equities and public interest also favors granting the requested

permanent injunction. Because the Court has already determined that Plaintiffs have

succeeded on their preemption claim, the balance of equities and public interest




                                          24
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 25 of 26 PageID #: 1765




factors weigh in favor of granting the injunction. VRC, 460 F.3d at 611 (holding that,

in an express preemption case, success on the merits carries with it a determination

that the other three requirements have been satisfied); accord Tex. Midstream Gas

Servs., L.L.C. v. City of Grand Prairie, No. 3:08-CV-1724, 2008 WL 5000038, at *20

(N.D. Tex. Nov. 25, 2008) (“Because [the plaintiff] has demonstrated a substantial

likelihood of success on the merits of part of its express preemption claim, this

suggests that the balance of hardship and public interest factors weigh in favor of

granting the preliminary injunction.”), aff’d, 608 F.3d 200 (5th Cir. 2010).

      Finally, the public interest is best served by upholding the structure of

government chosen by the citizens of Texas. Under the Texas Constitution, home-rule

cities may not override public policy that the Texas legislature has enacted into law.

As the Texas Supreme Court has explained, “[t]he Legislature determines public

policy through the statutes it passes.” Fairfield Ins. Co. v. Stephens Martin Paving,

L.P., 246 S.W.3d 653, 665 (Tex. 2008); see also Tex. Com. Bank, N.A. v. Grizzle,

96 S.W.3d 240, 250 (Tex. 2002) (recognizing that “the State’s public policy is reflected

in its statutes” (citation omitted)). On the other hand, there is no public interest in

the enforcement of an unlawful ordinance. See N.Y. Progress & Prot. PAC v. Walsh,

733 F.3d 483, 488 (“The Government does not have an interest in the enforcement of

an unconstitutional law.” (cleaned up)).

      The State of Texas is “inviolably sovereign,” Wasson Interests, Ltd. v. City of

Jacksonville, 489 S.W.3d 427, 429 (Tex. 2016), and its legislature stands above local

governments, see TEX. CONST. art. XI, § 5(a). As the Court has previously held, ESI,




                                           25
Case 4:19-cv-00570-SDJ Document 86 Filed 03/31/21 Page 26 of 26 PageID #: 1766




450 F.Supp.3d at 738, each day the Ordinance operates against the express mandate

of the Texas legislature to preempt local laws governing wages, the State’s

sovereignty is violated and the relationship between the legislature and local

governments, guaranteed by the Texas Constitution, is turned on its head.

      For the foregoing reasons, the State of Texas and the Employer-Plaintiffs’

request for a permanent injunction is GRANTED.

                                 V. CONCLUSION
      .The Court ORDERS that Plaintiffs’ Motion for Summary Judgment and

Memorandum in Support, (Dkt. #66), is hereby GRANTED in part and DENIED

as moot in part. Insofar as Plaintiffs’ Motion seeks summary judgment on the now-

dismissed Fourth Amendment claim, Plaintiffs’ requested relief is DENIED as

moot. Insofar as Plaintiffs’ Motion seeks summary judgment on the state preemption

claim, Plaintiffs’ requested relief is GRANTED. The Court will enter a final

judgment and permanent injunction by separate order.

         So ORDERED and SIGNED this 31st day of March, 2021.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE




                                        26
